Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: 
a) on page 26, [0066], phrase “the endoscope 2 may be operated such that part of the locus of the treatment tool 1 does not to the outside of the display image” appears to be missing a word(s) after the word “not”;
b) on page 34, last line, “calculate” should be “calculates”;
c) on page 38, first line, “visual filed” should be “visual field”
Appropriate correction is required.

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  as to claim 4, “determine” in line 3 should be “determined”;  as to claim 5, “focus” in line 6 should be “focused”;  as to claim 12, “determine” in line 3 should be “determined”;  as to claim 13, “focus” in line 6 should be “focused”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 14 recite that “wherein the processor is configured to operate the endoscope so as to capture an image of a distal end of the treatment tool in a situation in which the locus is near the dissection region and stationary” (lines 4-7).  This is unclear because it suggests a condition in which the locus is stationary.  Instead, according to the specification, it appears that a determination is made as to whether the treatment tool is stationary (see paragraph [0130], page 52 of specification).  For purposes of examination, these claims will be interpreted as the treatment tool is stationary.
Claims 7 and 15 recite that “wherein the processor is configured to operate the endoscope so as to capture an image of a distal end of the treatment tool in a situation in which the locus is near the dissection region and stationary” (lines 24-27).  This is unclear because it suggests a condition in which the locus is stationary.  Instead, according to the specification, it appears that a determination is made as to whether the treatment tool is stationary (see paragraph [0130], page 52 of specification).  For purposes of examination, these claims will be interpreted as the treatment tool is stationary.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4, 8-12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popovic et al. (US 2016/0354166, hereinafter, “Popovic”).
As to claim 1, Popovic discloses a medical system, comprising: 
a treatment tool (instruments 30 or 31, shown in Fig.1 with respect to prior art but are also used in the system of Popovic, e.g. [0030]); 
an endoscope (endoscope 12, Figs.1,2) having an image sensor configured to capture an image (endoscope 12 can use CCD based image sensor to capture images [0022]); 
a driver (robot 11, Figs.1,2, including robot controller 21, Fig.1, [0026]) configured to drive the endoscope ([0020]-[0021]); and 
a processor configured to control the driver (endoscope image controller 25, [0028]-[0029]), 
wherein the processor is configured to determine a locus of the treatment tool (determines a mid-point 33 between movement area containing the distal tips 31a and 30a as a locus, Figs.4, 5A,5B, [0030]) and control the driver for operating the endoscope according to the determined locus (moves the endoscope to put point 32 at center of the image, [0030]).

	As to claim 3, the processor is configured to operate the endoscope so as to make a center of the locus to be at a center of the image (moves the endoscope to put point 33 at center 32 of the image, [0030]).
	As to claim 4, the processor is configured to operate the endoscope such that an area proportion of a range determined by the locus with respect to the image is equal to a predetermined proportion value (the size of a range of the locus (area between the distal tips 31a,30a, Fig.6A,6B) changes in proportion value with respect to the entire image by zooming in and out, Figs.6A,6B, [0034]).
	As to claim 8, the processor is configured to acquire the locus of the treatment tool after determining a position of the treatment tool (instrument tips 30a,31a are detecting first in order to determine the midpoint locus, [0030]).
	As to claim 9, Popovic discloses an operation method of a medical system having a treatment tool (instruments 30 or 31, shown in Fig.1 with respect to prior art but are also used in the system of Popovic, e.g. [0030]) , an endoscope having an image sensor configured to capture an image (endoscope 12, Figs.1,2, can use CCD based image sensor to capture images [0022]), a driver configured to drive the endoscope (robot 11, Figs.1,2, including robot controller 21, Fig.1, [0026]) configured to drive the endoscope ([0020]-[0021]), and a processor configured to control the driver (endoscope image controller 25, [0028]-[0029]), comprising: a detection processing of determining a locus of the treatment tool (determines a mid-point 33 between movement area containing the distal tips 31a and 30a as a locus, Figs.4,5A,5B, [0030]; and an operation 
As to claim 10, the detection processing is performed according to the image captured by the endoscope (endoscope image controller 25 includes a visibility control module 26 which detects and tracks the instrument in the image, [0030]).
	As to claim 11, in the operation processing, the endoscope is operated so as to make a center of the locus to be at a center of the image (moves the endoscope to put point 33 at center 32 of the image, [0030]).
	As to claim 12, in the operation processing, the endoscope is operated such that an area proportion of a range determine by the locus with respect to the image is equal to a predetermined proportion value (the size of a range of the locus (area between the distal tips 31a,30a, Fig.6A,6B) changes in proportion value with respect to the entire image by zooming in and out, Figs.6A,6B, [0034]).
As to claim 16, in the detection processing, the locus of the treatment tool is acquired after determining a position of the treatment tool (instrument tips 30a,31a are detecting first in order to determine the midpoint locus, [0030]).

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 6-7 and 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to explicitly teach or fairly suggest, alone or in combination, each and every element of the combination of elements recited in claims 5-7 and 13-14.  Therefore, if rewritten in independent form, including all limitations of the base claim and any intervening claims, these claims would be allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140005475 A1	Song; Kai-Tai et al.
US 20140046341 A1	DiCarlo; Jeffrey
US 20170046842 A1	YAMAGUCHI; Kenta
US 20180317753 A1	HOU; Jung-Fu et al.
US 20170000574 A1	ITKOWITZ; Brandon D. et al.
US 7841980 B2	Minosawa; Ryo et al.
US 20080108873 A1	Gattani; Abhishek et al.
US 20020156345 A1	Eppler, Wolfgang et al.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795